Title: Thomas Jefferson to Craven Peyton, 16 July 1817
From: Jefferson, Thomas
To: Peyton, Craven


          
            Dear Sir
            Monticello
July 16. 17.
          
          I returned from Poplar Forest yesterday, and now send you your papers with my opinion on them. the issue of the cause will depend mainly on the question whether you knew of the estate in remr conveyed to the daughters? Colo Lewis’s d deposition is the only testimony that you he informed you of it; is the only testimony against you but your answer, his deed to the contrary and other circumstances will overweigh his assertion in the mind of any man as it does in mine. I have therefore in giving a candid opinion been obliged to speak hard of him. this is intended for your satisfaction; but considering the connection which has been between him and me decency, & the desire of peace dictate that my opinion of his conduct should not be made known, nor become the subject of neighborhood conversation, as it might bring on me useless pain.
          I suppose Johnson is employed against you, and therefore recommend to you by all means to employ Sheffy, lately settled in Staunton. he is very able. but think immediately of establishing by new testimony the date of the conclusion of your bargain verbally with Charles Lewis. if that is fixed and you are equally defended, you are in no danger. Yours with friendship and respect
          Th: Jefferson
        